Citation Nr: 1635268	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome prior to February 28, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the instant claim in July 2012.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In January 2016, the AOJ assigned a 20 percent rating from February 28, 2011 to October 9, 2015 and a 30 percent rating thereafter for the right shoulder impingement syndrome.  The AOJ recharacterized the instant disability as right shoulder impingement syndrome with acromioclavicular joint osteoarthritis.  Inasmuch as a higher rating is available for the right shoulder disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating would remain viable on appeal.  However, in a February 2016 submission, the Veteran indicated that he was pleased with the increased, staged 20 and 30 percent ratings assigned in January 2016 and provided argument in support of a higher rating for the appeal period prior to February 28, 2011.  He expressly stated "I'm not pleased with the rating from January 7, 2010 to February 28, 2011."  The Veteran's representative also argued for a rating in excess of 10 percent in its July 2016 Informal Hearing Presentation.  Therefore, the Board finds that the Veteran has indicated his intent to limit the appeal to entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Hamilton v. Brown, 4 Vet App. 528, 544 (1993).  Accordingly, the issue on appeal has been characterized as shown on the title page of this decision. 

Since the last supplemental statement of the case was issued in January 2016, additional medical evidence (private and VA outpatient records and VA examinations) were obtained in connection with other, unrelated claims the Veteran had filed.  The majority of this evidence has no bearing on the severity of the Veteran's right shoulder disability prior to February 28, 2011.  The only relevant evidence was copies of VA records for treatment , x-rays, and a VA examination, all dated in 2010.  However, these records were previously associated with the file and considered by the RO in the 2011 Statement of the Case.  Therefore, no waiver or additional SSOC is required, and the Board can proceed.  


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  For the appeal period prior to February 28, 2011, the Veteran's right shoulder impingement syndrome was manifested by painful, limited motion to the shoulder level.


CONCLUSION OF LAW

The criteria for a 20 percent rating for right shoulder impingement syndrome for the appeal period prior to February 28, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the propriety of the assigned rating for the service-connected right shoulder impingement syndrome, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the July 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records and VA examination reports have been obtained and considered.  The Veteran was afforded a VA examination in June 2010 to determine the severity of his right shoulder impingement syndrome.  Neither the Veteran nor his representative have alleged that this VA examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right shoulder impingement syndrome as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Since the issue at hand focuses solely on the disability rating prior to February 2011, a more recent examination would not assist in substantiating this clam.  The Veteran argues that the evidence reveals that this disability was more severe than the currently assigned rating for appeal period prior to February 28, 2011.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Further, the Board notes that the June 2010 VA examination identified both passive and active range of motion for the right shoulder and that the left shoulder was found to be abnormal in a later  October 2015 VA examination.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the August 2015 remand directives by requesting that the Veteran identify any outstanding treatment records in an October 2015 letter, and obtaining a VA examination in October 2015 to determine the severity of the right shoulder disability, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  


II. Higher Rating Claim

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 . Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

Malunion or nonunion without loose movement of the clavicle or scapula warrants a 10 percent rating in the major joint.  Nonunion with loose motion or dislocation of the major joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Limitation of arm motion in the major extremity that was limited to shoulder level warrants a 20 percent rating.  Such limitation that was limited midway between the side and shoulder level warrants a 30 percent rating.  Such limitation to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.   See 38 C.F.R. 
§ 4.71a, Plate I.

B.  Right Shoulder Impingement Syndrome

The Veteran contends that a 20 percent rating was warranted due to the pain associated with his right shoulder impingement syndrome.  In a May 2010 statement, the Veteran wrote that his shoulder pain was so severe that it was difficult for him to sleep at night, that he had trouble lifting his child and that he was only able to cope with the pain by taking medication.  He also argues in a January 2016 submission that the June 2010 VA examiner assisted him in raising his right arm and that his range of motion measurements would have been lower without this assistance.

Historically, the Veteran's right shoulder impingement syndrome has been rated under the diagnostic code for impairment of the clavicle or scapula for the appeal period prior to February 28, 2011.

An April 2010 private Magnetic Resonance Imaging (MRI) scan report contained an impression of rotator cuff tendinopathy without a full thickness tear.

A June 2010 VA examination report reflects the Veteran's complaints of constant pain in the anterior and the superior aspects of the right shoulder and that he rated that pain as 8/10.  Other symptoms were reported to include weakness, stiffness, occasional popping and a lack of endurance.  Locking, giving way, swelling, heat, redness, drainage, inflammatory arthritis, hospitalizations, surgery or the insertion of a prosthesis were denied.  Flare-ups were reported to occur daily when he attempted to sleep and when he attempted to lift anything above shoulder level.  Additional limitation of motion and impaired function were reported during flare-ups.  Alleviating factors were reported to include resting the shoulder or taking narcotic pain medication.  He reported that he was right-hand dominant and that the main effect on his shoulder occurred during work activity where he had to lift or when had an altercation with an inmate.

Physical examination revealed normal muscle development without atrophy or wasting in any of the muscle groups above the shoulder girdle or in the right or left upper extremities.  Forward flexion was found to be from zero degrees to 100 degrees with reports of pain in the last 20 degrees, abduction was from zero degrees to 100 degrees with reports of pain in the last 20 degrees, external rotation was from zero degrees to 80 degrees without pain and internal rotation was from zero degrees to 70 degrees with pain in the last 10 degrees.  Repetitive motion did not reveal any additional limitation of motion.  The examiner noted that stressing the abductors and forward flexors from the arm at the side caused discomfort in the right shoulder and that any attempt to passively abduct, forward flex or rotate the shoulders from which was previously mentioned did not change the range of motion.  An accompanying X-ray revealed intact acromioclavicular joint and glenohumeral joints with focal calcific tendinitis in the rotator cuff insertion.  Following this examination, diagnoses of rotator cuff tendinopathy and a suggestion of right shoulder impingement syndrome were made.

An August 2010 private treatment summary indicates that the Veteran had been prescribed medication for his right shoulder pain.

A January 2011 VA treatment note reflects the Veteran's complaints of constant right shoulder pain that was rated as a "4" and increased to an "8" with overhead movement or if he lay on his shoulder.  Pain was reported to decrease to a "2-3" with moist heat treatment in the clinic.  Right shoulder flexion was found to be from zero degrees to 91 degrees, extension was found to be from zero degrees to 40 degrees, abduction was found to be from zero degrees to 94 degrees, external rotation was from zero degrees to 50 degrees and internal rotation was from zero degrees to 80 degrees.  Passive flexion range of motion was noted to be from zero degrees to 110 degrees and abduction was from zero degrees to 94 degrees.

After considering the foregoing evidence, the Board finds that the Veteran is entitled to a 20 percent rating for his right shoulder impingement syndrome for this appeal period.

As an initial matter, the Board observes that the current 10 percent rating is assigned under Diagnostic Code 5203, referable to impairment of the clavicle or scapula, which contemplates the dislocation, malunion, or nonunion of the joint; however, such impairment is not shown.  Specifically, the Board notes that the June 2010 VA examiner did not find that the Veteran suffered from dislocation or nonunion of the clavicle or scapula.  Therefore, a higher rating under such Diagnostic Code is not warranted.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5201 pertinent to the limitation of motion of the arm.  The June 2010 VA examiner found that that the Veteran's forward flexion and abduction to 100 degrees with pain at the last 20 degrees.  Forward flexion was found to be to 91 degrees and abduction was found to be to 94 degrees in a January 2011 VA treatment note.  Such range of motion most nearly approximates limitation of motion to shoulder level.  As such, a 20 percent rating for the appeal period prior to February 28, 2011 is warranted.

A rating in excess of 20 percent is not warranted as right shoulder range of motion was not found to be midway between the side and shoulder level.  Specifically, flexion was found to be to 100 degrees in the June VA examination and 91 degrees in the January 2011 VA treatment note.  Moreover, internal rotation was found to be to 80 degrees in January 2011.  In addition, the VA examiner specifically noted that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination. Such factors do not result in functional loss more nearly approximating limitation of arm motion midway between the side and shoulder level.  See DeLuca, supra; Mitchell, supra.

Finally, the Board has considered the applicability of other potential diagnostic codes.  The Board notes that the June 2010 VA examiner did not find that the Veteran suffered from an acromioclavicular joint or sternoclavicular joint condition. As the evidence of record fails to demonstrate ankylosis or impairment of the humerus, the Veteran is not entitled to a higher or separate rating under 5200 or 5202, respectively, for his right shoulder disability.

The Board has also considered the Veteran's complaints of numbness or tingling in the right upper extremity.  In this regard, while he is competent to describe his right shoulder symptomatology, he is not competent, as a lay person, to determine the nature and etiology of any alleged neurological impairment.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the presence and potential impact of shoulder impairment on the neurological system.  As such, the presence of neurological impairment associated with the Veteran's right shoulder disability may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, while the June 2010 VA examiner considered and recorded the Veteran's neurological complaints, no neurological impairment was diagnosed on examination and neurological examination was found to be basically normal.  Therefore, the Board finds that the probative evidence of record does not demonstrate that the Veteran's right shoulder disability results in neurological impairment.

The Board has likewise considered the general statements of the Veteran to the extent of his right shoulder symptoms in conjunction with his increased rating claim.  See Layno v. Brown, 6 Vet. App. 465, at 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, at 208 (1994).   To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, or to assess the degree and extent of disability associated with his right shoulder disability for rating purposes. Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing an opinion regarding the aforementioned matters falls outside the realm of common knowledge of a lay person. 

C.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected right shoulder impingement syndrome; however, the Board finds that his symptomatology was stable for the disability throughout the period being considered, which is that prior to February 2011.  Therefore, assigning a staged rating for this disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right shoulder impingement syndrome with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the assigned rating.  In this regard, the Veteran's 20 percent rating for the right shoulder contemplates the functional limitations caused by his right shoulder pain.

In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202 (providing ratings on the basis of ankylosis and limitation of motion). For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.   For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.   38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.   In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when lifting and sleeping.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for the disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his right shoulder impingement syndrome.  Moreover, he reported that he was currently employed in the June 2010 VA examination.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary.

For the foregoing reasons, the Board finds that a 20 percent rating, but no higher, for right shoulder impingement syndrome prior to February 28, 2011 is warranted.
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).


ORDER

For the appeal period prior to February 28, 2011, an initial 20 percent rating, but no higher, for right shoulder impingement syndrome is granted, subject to regulations governing the payment of monetary awards.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


